Citation Nr: 1430773	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  13-01 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable initial disability rating for asbestosis. 


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Marotta



INTRODUCTION

The Veteran served on active duty from April 1959 to March 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  Prior to November 24, 2010, the Veteran's asbestosis was manifested by PFT post-bronchodilator testing results with a FVC of 82 to 86 percent; with no evidence that the Veteran had a maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation; cor pulmonale or pulmonary hypertension, or; that he required outpatient oxygen therapy.

2.  Since November 24, 2010, the Veteran's asbestosis was manifested by PFT with post-bronchodilator testing results with a FVC of 80 percent of predicted value; with no evidence that the Veteran has a maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation; cor pulmonale or pulmonary hypertension, or; that he requires outpatient oxygen therapy.


CONCLUSIONS OF LAW

1.  Prior to November 24, 2010, the criteria for a compensable initial rating for asbestosis are not met. 38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102 , 3.321, 4.1, 4.2, 4.20, 4.97, Diagnostic Code 6833 (2013).

2.  Since November 24, 2010, the criteria for a rating of 10 percent for asbestosis have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.20, 4.97, Diagnostic Code 6833 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for asbestosis.  Once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  VA has obtained the Veteran's service treatment records and medical records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded VA examinations in May and December 2008 and December 2009.  The VA examinations are sufficient, as the examiners considered the Veteran's prior medical history and described his disability in sufficient detail to enable the Board to make a fully informed evaluation of this disability.  

VA has substantially complied with its duty to notify and assist and the Veteran is not prejudiced by a decision on his claim at this time. 

II.  Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

III.  Analysis

The Veteran's asbestosis has been evaluated as noncompensably disabling under DC 6833.  Under that diagnostic code, a 10 percent rating is warranted when the Forced Vital Capacity (FVC) is 75 to 80 percent predicted, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 percent predicted.  A 30 percent rating is warranted for FVC of 65 to 74 percent predicted, or; DLCO (SB) of 56-65 percent predicted.  A 60 percent rating is warranted for a FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent rating is warranted for FVC less than 50 percent predicted, or; DLCO (SB) less than 40-percent predicted or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or cor pulmonale or pulmonary hypertension, or; requires outpatient oxygen therapy. 38 C.F.R. § 4.118, DC 6833 (2013).

The minimum disability rating provided under Diagnostic Code 6833 is 10 percent.  Nevertheless, in every instance where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2013). 

Post-bronchodilator studies are required when pulmonary function tests (PFTs) are performed for disability evaluation purposes, except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done.  38 C.F.R. 
§ 4.96(d)(4).  When evaluating based on PFTs, post-bronchodilator results are to be utilized in applying the evaluation criteria in the Rating Schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator values are to be used for rating purposes.  38 C.F.R. 
§ 4.96(d)(5).

A.  Prior to November 24, 2010

Pulmonary function tests performed in August 2005 showed normal spirometry with a FVC of 96 percent predicted.  At the time, the Veteran reported dyspnea on exertion when climbing stairs, but that he was able to climb seven to eight flights without having to cease to rest.  The Veteran also reported a three year history of chest pain and daily wheezing.  A chest x-ray dated June 2005 showed pleural plaque.  The Veteran was diagnosed with pleural plaque and asbestosis.  

A December 2006 letter from Dr. D.A.S. notes that the Veteran had normal spirometry with reduced lung volumes with a forced vital capacity of 77 percent predicted.  However, a review of the examination shows that these results were pre-bronchodilator results.  No post-bronchodilator results were recorded.  Dr. D.A.S. noted that a June 2005 chest x-ray showed mid- and lower-lobe peripheral irregular opacities consistent with asbestosis and left-sided pleural plaquing.  

In June 2007, the Veteran reported shortness of breath with minimal exertion and an occasional cough.  The Veteran denied any wheezing.  The doctor noted that pulmonary function tests dated December 2006 showed a pre-bronchodilator FVC of 77 percent predicted and a pre-bronchodilator DLCA of 83 percent predicted.  The doctor noted that there were no x-rays or CT scans to confirm asbestosis.  

VA treatment records dated February 2008 indicate that the Veteran had a post-bronchodilator FVC of 86 percent predicted.  A note indicates that the Veteran's FVC, FEV1, and FEV1/FVC are normal and that the Veteran did not have a significant response to inhaled bronchodilator.  

During a May 2008 VA examination, the Veteran complained of cough and shortness of breath with exertion.  The Veteran reported using inhalers with goof results.  There were no abnormal respiratory findings and no venous congestion or edema.  No conditions that may be associated with pulmonary restrictive disease were noted.  There was no evidence of cor pulmonale or pulmonary hypertension. 

During a December 2008 VA examination, the Veteran had a post-bronchodilator FVC of 83 percent predicted.  Notes indicate that spirometry showed normal flow rates without evidence of obstruction or restriction.  The Veteran's pulmonary function study was noted to be normal.  The Veteran reported shortness of breath after six steps of a flight of stairs.  

In August 2009, pulmonary function tests showed a post-bronchodilator FVC of 82 percent.  Dr. J.A.O. noted that the Veteran's spirometry showed moderate reduction in pre-bronchodilator FVC and FEV1.  No post-bronchodilator findings were recorded.  Lung volume testing was within normal limits.  Diffusion was mildly reduced.  Pulmonary function testing was normal except for a borderline abnormality in diffusion which Dr. J.A.O. noted was of questionable significance.  

During a December 2009 VA examination, the Veteran complained of a dry cough that was sometimes productive of white sputum but no hemoptysis, weight loss or loss of appetite.  The Veteran complained of some chest pain due to coughing and dyspnea on minimal exertion.  The examiner diagnosed the Veteran with asbestosis exposure with pleural plaques, moderate obstructive lung disease with bronchodilator response and no interstitial lung disease.  
 
On November 24, 2010, pulmonary function tests showed a post-bronchodilator FVC of 80 percent predicted.  A note indicates that the FVC, FEV1 and FEV1/FVC were normal and that there was no significant response to inhaled bronchodilators.  The Veteran complained of constant chest pain and chronic shortness of breath.  There was no evidence of pulmonary emboli.  A CT scan showed coronary artery calcification.  An exercise stress test was inconclusive for myocardial ischemia for ECG criteria due to a baseline ECG abnormality.  

Because the medical evidence prior to November 24, 2010, demonstrates that the Veteran's pulmonary functioning was within normal limits, a compensable rating is not warranted for the Veteran's asbestosis for that time period.

B.  Since November 24, 2010

Private treatment records dated August 2013 showed a pre-bronchodilator FVC of 79 percent predicted.  Post-bronchodilator results were not recorded.  Notes indicate that the Veteran complained of an abnormal chest x-ray.  The doctor reviewed a chest CT and noted no suspicious lesions.  Chronic changes were noted and PFT's were normal.  

Based on the PFT findings from November 24, 2010, a rating of 10 percent, but no higher, is warranted for the Veteran's asbestosis since November 24, 2010.  Although the Veteran submitted private treatment records that showed a FVC of 79 percent predicted, the private treatment records did not record post-bronchodilator results and therefore are not relevant to rate the Veteran's asbestosis.  The only post-bronchodilator results since November 2010 do not meet the criteria for a 30 percent rating under Diagnostic Code 6833.

IV.  Other Considerations 

The Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's asbestosis (mainly the ability to breathe and lung function) are contemplated by the applicable rating criteria.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the Veteran withdrew his TDIU claim and there is no evidence of unemployability due to the Veteran's service-connected asbestosis.  Further consideration of TDIU is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A.
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Prior to November 24, 2010, entitlement to a compensable initial disability rating for asbestosis is denied.

Since November 24, 2010, entitlement to an initial 10 percent disability rating, and no more, for asbestosis is granted.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


